Citation Nr: 1748324	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A).

2.  Entitlement to a certificate of eligibility for financial assistance in purchasing an automobile or other conveyance and necessary adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1973 to September 1976 and from June 1979 to August 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2014 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person.

2.  The Veteran does not have loss or permanent loss of use of one or both feet or hands or permanent impairment of vision of both eyes.  There is also no evidence of ankylosis of one or both knees or one or both hips.  


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for aid and attendance have been met.  38 U.S.C.A. § 1114 (l), 5107 (West 2015); 38 C.F.R. § 3.350 , 3.352 (2016).

2.  The criteria for entitlement to financial assistance for the purchase of an automobile or other conveyance and adaptive equipment have not met.  38 U.S.C.A. 
§ 3901, 3902, 5107 (West 2015); 38 C.F.R. § 3.350, 3.808, 4.63 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim for SMC based on regular A&A, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II.  SMC based upon Aid and Attendance 

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); see also 38 C.F.R. § 3.350 (b).  Pursuant to 38 C.F.R. § 3.352 (a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  

The Board finds that the evidence supports the claim for SMC on the basis of need for aid and attendance.  During the pendency of the Veteran's appeal, the Veteran has steadfastly maintained that he cannot perform most of the activities of daily living without the aid and assistance of another person - namely his wife.  In support of his claim, he submitted statements from his wife.  She maintained that the Veteran has required her aid in order to be able to perform personal functions required in everyday living, such as bathing, some feeding, dressing and attending to the wants of nature.  VA examinations for Housebound status or permanent need for regular aid and attendance in 2014 and 2017 indicate that the Veteran is wheelchair bound; needs assistance at all time; cannot leave the house unaccompanied; uses a bedpan often; and is a severe fall risk within the home.  

III.  Automobile and Adaptive Equipment

The Veteran contends that he is entitled to adaptive equipment for the electronic wheelchair he has been approved for the Durham VA Medical Center.  See August 2017 correspondence.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902 (a), (b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808 (b)(1)-(3).  A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902 (b)(2); 38 C.F.R. § 3.808 (b)(6).

Although the Veteran uses a cane and a wheelchair to ambulate, there is not evidence that the Veteran has any loss of use of his feet or hands or permanent impairment of eyes.  The Veteran was afforded a VA examination in March 2017 where the examiner noted that the Veteran did not have complete paralysis of the external popliteal nerve (common peroneal) nerve.  There is also no evidence of ankylosis of one or both knees or hips.  The March 2017 examiner noted that the Veteran had range of motion from 0 to 70 degrees flexion and 70 to 0 degrees extension with repetitive use.  The Veteran and his spouse presented evidence regarding his need for regular aid and attendance by another.  38 C.F.R. § 3.350, 3.352.  The Board has granted that level of SMC.  The criteria for a certificate of eligibility for assistance with the purchase of an automobile are different from the criteria for an award of SMC.  The Board does not disagree with the grant of SMC to the Veteran, but points out that a grant of SMC does not automatically entitle the Veteran to a certificate of eligibility for assistance with the purchase of an automobile or adaptive equipment.

The evidence is not in equipoise to warrant a finding that the Veteran meets any of the criteria for eligibility for assistance in purchasing an automobile or other conveyance and necessary adaptive equipment.  The claim must be denied.



ORDER

SMC based on the need for aid and attendance is granted.

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


